Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number: 16/671830
Filing Date: November 1, 2019
Appellant(s):  Tobias Herbig
		Meik Pfeffinger
		Bernd Iser
__________________
Frank Occhiuti
For Appellant


EXAMINER'S ANSWER

This is in response to the appeal brief filed 03/30/2021 appealing from the Office action mailed 10/26/2020.

Grounds of Rejection to be reviewed on appeal
Every ground of rejection set forth in the Office action dated October 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
Response to Arguments:
For the sake of temporal coherence, Appellant’s arguments would be addressed in the order of corresponding limitations in the independent claims.
In response to “Applicant requests reversal of the rejection because the disclosed “communication system” has only one loudspeaker” and “The ordinary artisan would have construed the above text as disclosing many telephony devices, each having one loudspeaker. Thus, the ordinary artisan would not have understood the cited text as teaching one telephony device that has plural “loudspeakers.” Any doubt in the mind of the ordinary artisan would have been erased by inspecting figure 12 of Thyssen. The lower left of the figure shows two pairs of lines corresponding to the two microphones.® But on the lower right, the ordinary artisan would have seen only one pair of lines leaving the device. Based on this observation and the text at 176, it would have been reasonable for the ordinary artisan to have inferred that there was only one loudspeaker and not two as the claim requires” on p. 9 of the appeal brief and “Accordingly, Applicant requests that the Board reverse the examiner’s rejection because the communication system identified by the examiner only has one loudspeaker” on p. 10 of the appeal brief. 
microphones and loudspeakers”. 
Fig. 1 of Thyssen et al. (US 2009/0281802 A1) shows a prior art communication system comprising a first telephone “near end” terminal 102 and a second telephony “far end” terminal 104 (¶5):

    PNG
    media_image3.png
    484
    786
    media_image3.png
    Greyscale

Similarly, Fig. 12 (¶178) shows near-end telephony terminal 1200 (corresponds to near end terminal 102 in Fig. 1) that includes a plurality of microphones to capture near-end speech signal for transmission to a far end telephony terminal (corresponds to far end terminal 104 in Fig. 1) over a communication network. 
Further, an exemplary embodiment of Thyssen uses a high pass filter to boost second and third formants critical to speech intelligibility of far end speech signal while attenuating first formant around or below 500 Hz that often overloads the tiny loudspeakers used in many telephony devices (¶76). 
These disclosures teach telephony devices using tiny loudspeakers. At a minimum, in a communication system comprising a near end telephony terminal (e.g., terminal 102 in Fig. 1 or terminal 1200 in ¶178) and a far end telephony terminal (e.g., terminal 104), Thyssen teaches a communication system having microphones and tiny loudspeakers used in multiple devices (e.g., far end terminal + near end terminal).  
In response to “The claim recites the further limitation of, “determining a noise-level estimate for the transformed signal.”  However, it is apparent from figure 2 that none of the modules downstream of the spectral-shaping block 202 would have been regarded by the ordinary artisan as estimating the noise level of the spectral-shaping block’s output, i.e., the “transformed signal. On the contrary, upon inspecting figure 2, the ordinary artisan would have realized that the noise level Lsnozse comes from some external source. he examiner has also pointed out that Thyssen discloses determining a “‘far-end speech signal to near-end noise ratio.” !° However, this is not what is claimed. The claim recites, “determining a noise-level estimate for the transformed signal.” An SNR is not the same as a “noise-level estimate.”” on p. 10 of the appeal brief. 
Exemplary Claim 1 recites “transforming a signal received by a first one of the microphones to the frequency domain; determining a noise level estimate for the transformed signal”.
Thyssen teaches a speech intelligibility enhancement system 200 (SIE per ¶48) configured to improve the intelligibility of a far-end “receive-in” speech signal (captured by first one of the microphones; e.g., Fig. 1, microphone 116 at far end telephony terminal 104) at far end telephony terminal per ¶56) received over a communication network (¶73 and ¶155):

    PNG
    media_image4.png
    503
    709
    media_image4.png
    Greyscale

Here, SIE system 200 corresponds to processing block 1102 in Fig. 11 (¶155):

    PNG
    media_image5.png
    538
    711
    media_image5.png
    Greyscale

According to Thyssen, spectral shaping block 202 is configured to boost certain formants of the far-end speech signal above the near end noise floor (¶74) by performing spectral analysis (¶75, by FFT or sub-band analysis) followed by synthesis (¶75, by inverse FFT or sub-band synthesis). This may be accomplished by using a Fast Fourier Transform (FFT) or using a sub-band analysis of both (1) the far-end speech and (2) the near-end noise in order to determine whether the formants of the far-end speech signal are below the noise floor (¶75). 
In particular, a sub-band acoustic canceller “SBAEC” 1104 provides a measure of voice activity in the far-end speech signal to one or more level estimators in receive processing block 1102 (SIE 200 of Fig. 2) (¶165). By counting the number of sub-bands in which the energy significantly exceeds a noise floor, it is capable of providing a more accurate measure of voice activity than analysis of a time-domain signal would provide (¶165). 
Therefore, by converting “receive-in” far-end signal captured by microphones (first one of the microphones) at far end terminal device into frequency domain via FFT or sub-band analysis, Thyssen teaches “transform a signal received by a first one of the microphones to the frequency domain” as required by the independent claims. 
Furthermore, Thyssen teaches the SIE system 200 implemented in the near end telephony terminal monitors both speech signal received from the far-end telephony terminal and a near-end background noise signal to modify the speech signal to increase the intelligibility while minimizing the distortion thereof (¶48).
In particular, sub-band acoustic canceller “SBAEC” 1104 provides an estimate of the noise level present in the near-end speech signal to receive processing block 1102 (SIE 200 of Fig. 2) so that AVB logic (AVB 224 of SIE200 in Fig. 2) within receive processing block 1102 may receive an estimate of the noise level present in the near-end speech signal (¶167; see also ¶183, step 1304, a level of background noise is estimated) in order to determine a far-end speech signal to near end noise ratio (¶167 and ¶183, step 1306). Specifically, estimate LSnoise to calculate receive-to-ambient-background-noise ratio R2Snoise per equation 15 (¶113 and ¶184).
By (1) converting “receive-in” far-end signal captured by microphones (first one of the microphones) at far end terminal device into frequency domain via FFT or sub-band analysis and (2) providing an estimate of noise level present in the near-end speech signal in order to determine the far-end speech signal to near end noise ratio, Thyssen teaches “transform a signal received by a first one of the microphones to the frequency domain” and “determining a noise level estimate for the transformed signal” as required by the independent claims.
In response to “The claim recites the further limitation of, “determining a speech-level estimate for the transformed signal.” The examiner has taken the position that the “transformed signal” is what comes out of the spectral-shaping block 202 in figure 2.'' However, it is apparent from figure 2 that there are no modules downstream of the spectral-shaping block 202 that the ordinary artisan would have regarded as estimating a speech level of the signal that comes from the spectral-shaping block 202” on pp. 10-11 of the appeal brief. 
Exemplary Claim 1 recites “determining a speech level estimate for the transformed signal”. 
As previously noted, sub-band acoustic canceller “SBAEC” 1104 provides a measure of voice activity in the far-end speech signal to one or more level estimators in receive processing block 1102 by counting the number of sub-bands in which the energy significantly exceeds a noise floor (¶165, “the measure of voice activity may be used to control the level estimation function”; see also Fig. 2, SIE level estimator 206 with “Receive activity” arrow input and ¶106, “As shown in FIG. 2, in one embodiment, another component within the telephony device in which SIE system 200 is implemented provides a measure of voice activity in the receive-in signal as input to level estimator 206. For example, the other component may be a sub-band acoustic echo canceller (SBAEC)”).
Therefore, Thyssen teaches “determine a speech level estimate for the transformed signal” (¶183, step 1302, “in which a level of the speech signal is estimated”) corresponds to SBAEC 1104 using sub-band analysis  in frequency domain (¶165, SBAEC 1104 analyzes the far-end speech signal in sub-bands, it is capable of providing a more accurate measure of voice activity than an analysis of a time-domain signal would provide) to determine or count the number of sub-bands in which the energy significantly exceeds a noise floor as input to level estimator 206 in SIE 200 / processing block 1102 to estimate the level of far-end speech signal (see in particular ¶112, level estimator 206 estimates LR).
In response to “(d) TR2SwnorsE does not depend on position On page 5 of the Final Action, the examiner suggests that TR2Sworse is regarded as being the “SNR at the given position.” However, TR2Swoise is described as between “the minimum target SNR between speech and ambient background noise.” The ordinary artisan would therefore not have regarded TR2Swnoiseas being an SNR at any particular position” on p. 7 of the appeal brief. 
Exemplary independent claim 1 recites “determine a SNR from the noise and the speech level estimates” and “determining a gain for the transformed signal to achieve a selected SNR range at a given position”.
Thyssen teaches AVB logic 224 (within receive processing block 1102 in Fig. 11 or SIE 200 of Fig. 2) configured to automatically boost the level of far-end speech signal to maintain a predetermined minimum far-end speech signal to near-end noise ratio by, if the level of the near-end background noise is such that the level of the far-end speech signal after automatic gain control yields an SNR below the predetermined minimum SNR, then calculate an additional gain to be applied to the far-end speech signal (¶59). 
Here, Thyssen teaches calculating a signal to noise ratio (SNR) R2Snoise corresponding to “determine a SNR from the noise and the speech level estimates” based on estimated level of speech signal and the estimated level of the background noise (¶¶183-84, step 1306). Thereafter, Thyssen uses the calculated SNR R2Snoise to calculate a target gain as the difference between the calculated SNR R2Snoise and the predetermined SNR TR2Snoise (¶185, step 1308; see in particular ¶115, calculating target AVB gain based on TR2Snoise – R2Snoise).
Here, TR2Snoise is a minimum target SNR between speech and ambient background noise (¶115). In particular, “With respect to the minimum target SNR, in practice a value of 15 dB may work in an embodiment in which the telephony terminal is a hanging style Bluetooth headset. However, it is anticipated that the specific value will depend somewhat on the actual telephony terminal implementation. For example, an alternative Bluetooth headset having an in-ear style speaker that provides a good acoustic seal will prevent some of the ambient background noise from reaching the auditory system of the user. In that case, a lower minimum SNR such as 6 dB may work. If the attenuation by the seal is accounted for in the calculations in the algorithm, e.g. the SNR is specified at the point of the ear drum, then the desired minimum SNR should be more device independent” (¶116). 
At a minimum, one skilled in the art would understand that the minimum target SNR TR2Snoise is specified at a given position (e.g., at the point of ear drum) and ranges from 6 dB to 15 dB.
Finally, Thyssen compares an actual gain to the calculated target gain such that (¶185): 
(1) If the target gain exceeds the actual gain by at least a fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by adding the fixed amount of gain to the actual gain;
(2) if the target gain is less than the actual gain by at least the fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by subtracting the fixed amount of gain from the actual gain.
Therefore, Thyssen teaches “determining a gain for the transformed signal to achieve a selected SNR range at a given position” by adding / subtracting a fixed amount of gain to / from the actual gain to achieve a select TR2Snoise ranging from 6 dB to 15 dB specified at a given position (e.g., at the point of the ear drum). 
In response to “The limitation “comparing the target gain and the actual gain to determine a gain change increment” is allegedly disclosed at {185 of Thyssen. In the response, Applicant pointed out that the cited text {185 does not disclose actually comparing anything “to determine a gain-change increment” as claimed. In the final action, the examiner did not contest this point. Instead, the examiner drew attention to {183 and equation (16) in (115” on p. 8 of the appeal brief and “Moreover, even if one ignores the indeterminate sign, the value of N4 would not have been determined by “comparing the target gain [TGava] and the actual gain [Gava(k)].” Instead, NA would have been determined by counting the number of iterations and multiplying by A. This is not the same as “comparing the target gain and the actual gain to determine a gain change increment [A].”” on p. 9 of the appeal brief. 
Exemplary claim 1 recites “adapting an actual gain to follow a target gain, wherein the target gain is adjusted to achieve the selected SNR range” and “comparing the target gain and the actual gain to determine a gain change increment”.
As previously noted, Thyssen teaches AVB logic 224 (within receive processing block 1102 in Fig. 11 or SIE 200 of Fig. 2) configured to automatically boost the level of far-end speech signal to maintain a predetermined minimum far-end speech signal to near-end noise ratio by, if the level of the near-end background noise is such that the level of the far-end speech signal after automatic gain control yields an SNR below the predetermined minimum SNR, then calculate an additional gain to be applied to the far-end speech signal (¶59).
Specifically, Thyssen teaches at step 1308, “an amount of gain to be applied to the portion of the speech signal is calculated based on at least a difference between a predetermined SNR and the calculated SNR” (¶183). 
Performing step 1308 comprises “steps include calculating a target gain as the difference between the predetermined SNR and the calculated SNR. Then, an actual gain is compared to the target gain, wherein the actual gain represents an amount of gain that was applied to a previously-received portion of the speech signal. If the target gain exceeds the actual gain by at least a fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by adding the fixed amount of gain to the actual gain. However, if the target gain is less than the actual gain by at least the fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by subtracting the fixed amount of gain from the actual gain” (¶185). 
This disclosure means the following:
target Gain = predetermined SNR - calculated SNR (“R2Snoise” per ¶113 and ¶184), which is described by equation (16):

    PNG
    media_image6.png
    90
    432
    media_image6.png
    Greyscale
(¶115)
if target Gain > actual Gain, then increase actual Gain;
if target Gain < actual Gain, then decrease actual Gain; which is described by equation (17):

    PNG
    media_image7.png
    82
    341
    media_image7.png
    Greyscale
  (¶115)
Therefore, Thyssen teaches “adapting an actual gain to follow a target gain, wherein the target gain is adjusted to achieve the selected SNR range” by calculating a target gain as the difference between the predetermined SNR and the calculated SNR (TR2Snoise - R2Snoise) in order to determine an amount of gain to be applied to the portion of the speech signal. Note that TR2Snoise is the selected SNR range (6 dB to 15 dB per ¶116) specified at a given position (e.g., 6 dB SNR specified at the point of ear drum for Bluetooth headset having in-ear style speaker).  
Finally, Thyssen teaches “comparing the target gain and the actual gain to determine a gain change increment” by comparing actual gain to target gain to determine whether to add a fixed amount of gain to the actual gain (in case where target gain exceeds the actual gain by the fixed amount) or to subtract a fixed amount of gain from the actual gain (in case where target gain is less than the actual gain by the fixed amount).
In response to “ The examiner relies on the top branch of equation (17) at {115 as disclosing: “increasing the actual gain if the SNR at the given position is lower than a minimum SNR in the SNR range.”…“TGave” means “minimum SNR in the SNR range.” If both of these are true, then one could say that “the SNR at the given position (i.e., “Gave(k-1) + A”) is lower than a minimum SNR in the SNR range (i.e., “TGavg”).” However, both propositions (1) and (2) are false because: a) “Gava(k-1) + A” is not an “SNR at a given position.” b) “Gava(k-1) + A” is not even an “SNR”  c) “TGays” is not a “minimum SNR in the SNR range.” ” on pp. 5-6 of the appeal brief and “An ordinary artisan would not have thought of any “given position” as being associated with the expression “Gava(k—1) + A.” The ordinary artisan would have realized that the offset A is a uniform step size of one decibel.* This does not depend on “position.” The ordinary artisan would then have seen that “Gaya(k—1)” varies with “k.” But the ordinary artisan would not have had reason to think that “k” is anything but a dimensionless integer. Because there is no obvious association of “Gava(k—1) + A” with any particular “given position,” the ordinary artisan would not have construed “Gaya(k—1) + A” as meaning an “SNR at a given position.”” on p. 6 of the appeal brief.
Exemplary claim 1 recites “increasing the actual gain if the SNR at the given position is lower than a minimum SNR in the SNR range”.
As previously noted, Thyssen teaches AVB logic 224 (within receive processing block 1102 in Fig. 11 or SIE 200 of Fig. 2) configured to automatically boost the level of far-end speech signal to maintain a predetermined minimum far-end speech signal to near-end noise ratio by, if the level of the near-end background noise is such that the level of the far-end speech signal after automatic gain control yields an SNR below the predetermined minimum SNR, then calculate an additional gain to be applied to the far-end speech signal (¶59).
Specifically, Thyssen teaches at step 1308, “an amount of gain to be applied to the portion of the speech signal is calculated based on at least a difference between a predetermined SNR and the calculated SNR” (¶183) where calculated SNR is performed by equation (15) 
    PNG
    media_image8.png
    31
    293
    media_image8.png
    Greyscale
(¶113 and ¶184) and the amount of gain to be applied is calculated by comparing actual gain to target gain
    PNG
    media_image6.png
    90
    432
    media_image6.png
    Greyscale
(¶115). 
Here, the variable GAGC in equation (15) is subject to a minimum and a maximum of -20 dB and + 20 dB (¶112), which means there is a minimum receive-to-ambient background noise ratio R2Snoise = default_volume - 20 dB + LR + C – Lsnoise and a maximum receive-to-ambient background noise ratio R2Snoise = default_volume + 20 dB + LR + C – Lsnoise.
According to equation (16), Thyssen teaches a case where R2Snoise = default_volume - 20 dB + LR + C – Lsnoise (“minimum receive-to-ambient background noise ratio”), and the minimum target SNR between speech and ambient background noise TR2Snoise (which is (1) specified at the point / given position of the ear drum and (2) in the SNR range of 6 dB to 15 dB per ¶116), is lower than minimum receive-to-ambient background noise ratio R2Snoise (R2Snoise > TR2Snoise), then target gain TGAVB is set to 0. 
When TGAVB is set to 0, either (a) TGAVB = 0 exceeds actual gain GAVB and thus actual gain GAVB must be increased (¶185, “If the target gain exceeds the actual gain by at least a fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by adding the fixed amount of gain to the actual gain”) or (b) TGAVB = 0 is less than actual gain GAVB and thus actual gain GAVB must be decreased (¶185, “if the target gain is less than the actual gain by at least the fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by subtracting the fixed amount of gain from the actual gain”) using equation (17): 

    PNG
    media_image7.png
    82
    341
    media_image7.png
    Greyscale

The teaching of (a) to increase the actual gain GAVB if TR2Snoise specified at the location of the ear drum in the SNR range of 6 dB to 15 dB is less than a minimum receive-to-ambient-background-noise ratio R2Snoise (R2Snoise = default_volume – 20 dB + LR – Lsnoise > TR2Snoise) would meet the limitation “increasing the actual gain if the SNR at the given position is lower than a minimum SNR in the SNR range”.
In response to “Applicant requests that the Board reverse the rejection because the examiner has incorrectly assumed that the inequality in the middle branch of equation (17) describes an SNR at a given position being higher than a maximum SNR in the SNR range. Applicant re-asserts the arguments set forth above mutatis mutandis to account for the slightly different mathematical expressions” on p 8 of the appeal brief. 
 Exemplary claim 1 recites “decreasing the actual gain if the SNR at the given position is higher than a maximum SNR in the SNR range”.
As noted before, the variable GAGC in equation (15) 
    PNG
    media_image8.png
    31
    293
    media_image8.png
    Greyscale
is subject to a minimum and a maximum of -20 dB and + 20 dB (¶112), which means there is a maximum receive-to-ambient background noise ratio R2Snoise = default_volume + 20 dB + LR + C – Lsnoise.
According to equation (16), 
    PNG
    media_image6.png
    90
    432
    media_image6.png
    Greyscale
Thyssen teaches a case where R2Snoise = default_volume + 20 dB + LR + C – Lsnoise (“maximum receive-to-ambient background noise ratio”), and the minimum target SNR between speech and ambient background noise TR2Snoise (which is (1) specified at the point / given position of the ear drum and (2) in the SNR range of 6 dB to 15 dB per ¶116) is higher than maximum receive-to-ambient background noise ratio R2Snoise (“otherwise” in equation (16)), then target gain TGAVB is set to min (TR2Snoise – R2Snoise, mxGAVB), where mxGAVB is the maximum allowable AVB gain = 20 dB (¶115). 
When TGAVB is set to min (TR2Snoise – R2Snoise, 20 dB), either (a) TGAVB exceeds actual gain GAVB and thus actual gain GAVB must be increased (¶185, “If the target gain exceeds the actual gain by at least a fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by adding the fixed amount of gain to the actual gain”) or (b) TGAVB is less than actual gain GAVB and thus actual gain GAVB must be decreased (¶185, “if the target gain is less than the actual gain by at least the fixed amount, then the amount of gain to be applied to the portion of the speech signal is calculated by subtracting the fixed amount of gain from the actual gain”) using equation (17): 

    PNG
    media_image7.png
    82
    341
    media_image7.png
    Greyscale

The teaching of (b) to decrease the actual gain GAVB if TR2Snoise specified at the location of the ear drum in the SNR range of 6 dB to 15 dB is greater than (i.e., higher than) or equal to a maximum receive-to-ambient-background-noise ratio R2Snoise (R2Snoise = default_volume + 20 dB + LR – Lsnoise > TR2Snoise) would meet the limitation “decreasing the actual gain if the SNR at the given position is higher than a maximum SNR in the SNR range”.
In response to “Applicant requests reversal of the rejection because the examiner has confused “speaker,” i.e., a human being, with “loudspeaker,” i.e., an acoustic transducer. Claim 6 recites, “determining mixer weights to select a speaker-specific gain for the active speaker.” The claims and specification use both “loudspeaker” and “speaker.” The former refers to an acoustic transducer; the latter refers to a human being. Thus, the “speaker” in claim 6 is not a “loudspeaker.” It is a human being who is speaking” on p. 11 of the appeal brief and “No “speaker” is involved. There are only “loudspeakers.” Applicant therefore requests reversal of the rejection because the combination, viewed as a whole fails to disclose “determining mixer weights to select a speaker- specific gain for the active speaker.”” on p. 12 of the appeal brief. 
Claim 6 recites “determining mixer weights to select a speaker-specific gain for the active speaker”.
Herbig et al. (US 2013/0179163 A1) teaches a sound processing system 100 for use in a vehicle having a plurality of microphones 114 and loudspeakers 112 distributed in corresponding acoustic zones 104 occupied by a driver 110FD and 3 passengers 110 (¶27):

    PNG
    media_image9.png
    586
    696
    media_image9.png
    Greyscale

The sound processing system 100 includes a routing matrix 120 having a mixer / weighting module 126 coupled to microphone Mic-ICC instances 124, where mixer 126 is coupled to a controller 128 that includes an adaptive gain controller 129 (¶36 and Fig. 3):

    PNG
    media_image10.png
    411
    650
    media_image10.png
    Greyscale

In operation, controller 128 obtains signal information from individual Mic-ICC instances 124 and dynamically adjusts matrix weights in mixer 126 to determine the active Mic-ICC instance 124 (¶38). In particular, controller 128 identifies which acoustic zone is active (corresponding to an active human speaker) in order to dynamically adjust matrix weights to pass signals from active Mic-ICC instance 124 (¶38) while suppressing signals originating from inactive acoustic zones (¶39, “The signals originating from inactive acoustic zones are suppressed by the mixer 126”). Note that signal information from active Mic-ICC instance 124 corresponds to an active human speaker from either the driver or the 3 passengers in the car. 
Specifically, controller 128 determines and dynamically adjusts matrix weights in the mixer 126 so that the mixer 126 applies the matrix weights to pass signals from the active Mic-ICC instance 124 through the distributor 130 to loudspeaker Ls-ICC instances 122 (¶38, “The matrix weights are then applied by the weighting module 126 to pass signals from the active Mic-ICC instance 124 through the distributor 130 to the Ls-ICC instances 122…”). 
Further, controller 128 sets the weights for distributor 130 to provide sufficient gain for speech communication in all acoustic zones 104 by using different weighting factors in order to adjust the gain level for each specific acoustic zones (¶38, “The adaptive gain controller 129 adjusts playback level to compensate for current noise levels in the vehicle…” and ¶39, “The controller 128 within the dynamic audio routing matrix 120 sets the weights for the distributor 130 to provide sufficient gain for speech communication in all acoustic zones 104…In particular, for the different acoustic zones 104 the distributor 130 uses different weighting factors in order to adjust the gain level for each specific acoustic zones”).
In one example, the gain of each loudspeaker may be controlled depending on the position of the speaker such that when the driver is speaking, the attenuation of the direct sound signal is higher for passenger on the rear seats compared to the co-driver to require a processing chain with higher gain for loudspeakers of the rear passengers (¶51).
By teaching a controller that determines matrix weights in mixer 126 to pass signal from only the active Mic-ICC microphone instance and setting the weights for the distributor 130 depending on the position of the active speaker (i.e., the active human speaker from amongst the driver and the 3 passengers) to provide sufficient gain for passing signals from active Mic-ICC instance 124  through distributor 130 to loudspeaker Ls-ICC instances 122, Herbig teaches “determining mixer weights to select a speaker-specific gain for the active speaker”.
In response to “Applicant requests reversal of the rejection because the examiner has not provided any plausible rationale for why it would have been obvious that determining mixer weights would have the technical effect of reducing computational requirements” on p. 12 of the appeal brief and “Accordingly, the rationale advanced for the proposed modification is flawed. In fact, the ordinary artisan would not have had any reason to think that the act of “determining mixer weights to select a speaker-specific gain for the active speaker” would have had any plausible effect on reducing computational requirements” on p. 14 of the appeal brief. 
Thyssen teaches that telephony terminal 1200 at the near end includes a plurality of microphones, each of which produces a different input speech signal (¶178). This is in addition to the far-end telephony terminal with corresponding microphones in a different acoustic zone (¶178 in view of Fig. 1). This configuration is comparable to the plurality of microphone instances Mic-ICC 124 of Herbig in different acoustic zones. 
By implementing dynamic routing matrix 120 comprising controller 128 and mixer 126 that only calculates those equalizers (For each acoustic path from each microphone to each loudspeaker a specific equalizer setting is necessary per ¶8 of Herbig) which correspond to an active acoustic path at any given time, computational requirements are substantially reduced (Herbig, ¶42).
In other words, when Thyssen’s SBAEC provides a measure of voice activity by counting the number of sub-bands where the energy significantly exceeds the noise floor (¶106 and ¶165) where the count is zero (i.e., no voice activity and thus inactive acoustic zone), a configuration implemented with dynamic routing matrix 120 would avoid burdensome calculations for SNR and gain control based on purely noise. 
In response to “Claim 7 requires “attenuating the gain during speech pauses detected by the voice-activity detection.” The ordinary artisan would have understood that “attenuating the gain” is a technical way of saying “multiply the signal by a number less than unity.”” on p. 14 of the appeal brief and “Applicant requests reversal of the rejection because the examiner has not provided any “articulated reasoning with some rational underpinning” to establish that multiplying a signal by a number less than unity (i.e., attenuating its gain) would have been seen as a way to reduce computational requirements” on p. 15 of the appeal brief. 
Claim 7 does not require “multiply the signal by a number less than unity”, only that “attenuating the gain during speech pauses detected by the voice-activity detection”. Therefore, Claim 7 only requires lessening the value of the gain during speech pauses detected by voice activity detection.1  
In Herbig, Mic-ICC 124 microphone instances receive microphone signals from microphones in corresponding acoustic zone and may perform gain control to compensate for varying speech level (¶39). When controller 128 dynamically adjusts matrix weights in mixer 126 and thereby effectively determines the active Mic-ICC instance 124 (¶38; see also ¶39, “controller 128 within the dynamic audio routing matrix 120 identifies which acoustic zone is active…”), signals originating from inactive acoustic zones (i.e., speech pauses without voice activity) are suppressed by the mixer 126 where control of the input signals may be realized either by binary decision or by soft weighting of the signals (¶39). 
In other words, Mic-ICC 124 instances corresponding to inactive acoustic zones (i.e., speech pauses without voice activity) are suppressed either through binary decision “0” or soft weighting such that gain control performed by such Mic-ICC 124 instances are lessened or suppressed (i.e., gain set to zero). 
Therefore, Herbig teaches suppressing or lessening the value of the gain during speech pauses detected by voice activity detection. When Thyssen’s SBAEC provides a measure of voice activity by counting the number of sub-bands where the energy significantly exceeds the noise floor (¶106 and ¶165) where the count is zero (i.e., no voice activity and thus inactive acoustic zone), suppress or attenuate gain at AGC and AVB to prevent amplifying non-voice signals like noise. 
In response to “Applicant requests reversal of the rejection because the examiner has not established that Herbig discloses a “bidirectional system” as claimed” on p. 16 of the appeal brief. 
Herbig et al. (US 2013/0179163 A1) teaches a sound processing system 100 for use in a vehicle having a plurality of microphones 114 and loudspeakers 112 distributed in corresponding acoustic zones 104 occupied by a driver 110FD and 3 passengers 110 (¶27):

    PNG
    media_image9.png
    586
    696
    media_image9.png
    Greyscale

This configuration is an improvement over conventional bidirectional system operating in two directions: from front to rear and from rear to front in the sense that the sound processing system can support multiple acoustic zones (¶26).
As previously noted, Thyssen’s near-end terminal (with microphones and tiny loudspeakers) and far-end terminal (with microphones and tiny loudspeakers) occupy different acoustic zones (¶178) similar to the configuration of Herbig:

    PNG
    media_image3.png
    484
    786
    media_image3.png
    Greyscale

Here, it is plausible that acoustic background noise may be captured by near-end microphones and transmitted to far-end loudspeaker while user 110 at far-end terminal is speaking. Such acoustic background noise from the near-end would be reproduced at the far-end speaker and thus distort far-end speech from user 110. 
By implementing dynamic routing matrix 120 comprising controller 128 and mixer 126 that only calculates those equalizers (For each acoustic path from each microphone to each loudspeaker a specific equalizer setting is necessary per ¶8 of Herbig) which correspond to an active acoustic path at any given time, computational requirements are substantially reduced (Herbig, ¶42).
In other words, when Thyssen’s SBAEC provides a measure of voice activity by counting the number of sub-bands where the energy significantly exceeds the noise floor (¶106 and ¶165) where the count is zero (i.e., no voice activity and thus inactive acoustic zone), a configuration implemented with dynamic routing matrix 120 would avoid burdensome calculations for SNR and gain control based on purely noise in a bi-directional system supporting multiple acoustic zones. 
In response to “Claim 9 requires “setting a maximum gain to block a loudspeaker output.” According to the examiner, the broadest reasonable interpretation of “to block a loudspeaker output” is such that a device blocks output to all loudspeakers that are not connected to that device. In particular, the examiner has stated that “[s]ince an unconnected loudspeaker cannot output signal, loudspeaker output is blocked.”” on p. 18 of the appeal brief, “On the contrary, it would have been obvious to the ordinary artisan that the only way to block loudspeaker output is to retain control over that loudspeaker. Once the loudspeaker has been disconnected, one loses control over it. Therefore, one cannot do anything about its output. In particular, one cannot block its output” on p. 19 of the appeal brief, and “However, it would appear that blocking a loudspeaker would undermine the operation of the prior art telephone. After all, the prior art telephone only has one loudspeaker. Thus, blocking the loudspeaker would mean that the person using the telephone would not be able to hear what the other person is saying” on p. 20 of the appeal brief.  
Claim 9 requires “setting a maximum gain to block a loudspeaker output.” 
According to Herbig, for each acoustic path from each microphone to each loudspeaker a specific equalizer setting is necessary (¶8). Computational requirements are substantially reduced because dynamic routing matrix 120 only calculates those equalizers which correspond to an active acoustic path at any given time (¶42). 
Therefore, it is sometimes necessary to turn off a loudspeaker corresponding to an inactive acoustic path by having the controller 128 sets the weights for distributor 130 (which provides sufficient gain) through binary decisions (e.g., “off”) or by a soft weighting of the signals (¶39). 
As previously noted, Thyssen’s near-end terminal (with microphones and tiny loudspeakers) and far-end terminal (with microphones and tiny loudspeakers) occupy different acoustic zones similar to the configuration of Herbig. Therefore, it is plausible that acoustic background noise may be captured by near-end microphones and transmitted to far-end loudspeaker while user 110 at far-end terminal is speaking. Such acoustic background noise from the near-end would be reproduced at the far-end speaker and thus distort far-end speech from user 110.  

    PNG
    media_image3.png
    484
    786
    media_image3.png
    Greyscale

Therefore, by blocking acoustic path of acoustic background noise from being reproduced by loudspeaker 118 would prevent such unwanted distortion while far-end user is speaking.
Woelfl teaches a method to detect disconnected or inactive loudspeakers (loudspeakers with blocked outputs) by setting a maximum gain for the blocked loudspeakers (¶41 in view ¶39-40).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the combination of Thyssen and Herbig to block a loudspeaker output of an inactive communication system by, after setting weights for distributor 130 to provide sufficient gain for speech communication to “off” (Herbig, ¶39), setting a maximum gain for the blocked loudspeaker to detect / verify or to ensure that the blocked loudspeaker is indeed blocked since maximum gain ensures that electric current threshold can be reached for all possible sub-load combinations of interest at a given frequency (Woelfl, ¶41).
For the above reasons, it is believed that the rejections under 35 USC 102 and 35 USC 103 should be sustained. 
Respectfully submitted,
Conferees:
/RICHARD Z ZHU/            Primary Examiner, Art Unit 2675
12/17/2021 
                                                                                                                                                                                           
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675            

/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
    

    
        1 Attenuate: to lessen the amount, force, magnitude, or value of. https://www.merriam-webster.com/dictionary/attenuate